Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 13, 2019.




                                       In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00602-CR



                     IN RE CHARLES GRABOW JR., Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  208th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1303690

                            MEMORANDUM OPINION

       On August 1, 2019, relator Charles Grabow Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Harris County
District Clerk to transmit certain documents and records to relator, including a
transcript of relator’s trial.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      The Harris County District Clerk is not among the parties specified in section
22.221(b). Moreover, relator has not shown that the issuance of a writ compelling
the requested relief is necessary to enforce this court’s appellate jurisdiction. See id.
§ 22.221(a). Therefore, we lack jurisdiction to issue a writ of mandamus against the
Harris County District Clerk in this case.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2